The Chancellor.
The affidavit should state the fact that Hanson is a seafaring man and should show some reason why the case should be proceeded in differently from common cases. That the witnesses exclusively know the facts is no reason for granting the motion. There are two witnesses to the fact; and a knowledge of the fact does not remain with one only. If the affidavit were to state that Hanson is a seafaring man and likely to be absent, his deposition might be taken de bene esse; and so if any reason were assigned to show that the complainant was in danger of losing the testimony of Simmons.
Motion refused.
An additional affidavit was filed and the order was made.